DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim limitation “the wire operating member including a user-contacting surface…that is contacted by a user to apply a force” in lines 21-22 positively recites and claims a human organism (“a user”).  It is suggested to amend this limitation to “the wire operating member including a user-contacting surface…that is configured to be contacted by a user to apply a force”. 
Regarding claim 10, the claim limitation “the wire operating member including a user-contacting surface…that is contacted by a user to apply a force” in lines 21-22 positively recites and claims a human organism (“a user”).  It is suggested to amend this limitation to “the wire operating member including a user-contacting surface…that is configured to be contacted by a user to apply a force”. 
Claims 2-9 are rejected for being dependent on claim 1; claims 11-17 are rejected for being dependent on claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard et al. (US 2011/0282285).

Regarding claim 1, Blanchard discloses a catheter assembly (insertion tool 10) comprising: 
a catheter (catheter 42) possessing a proximal end portion, the catheter possessing a length (Figure 2B); 
a catheter hub (hub 46) fixed to the proximal end portion of the catheter (Figure 2B), the catheter hub including opposite facing sides (sides having “corresponding raise surfaces on hub 46” [0050], see annotated Figures 2B and 7A below) and a top side (proximal-most surface of catheter hub 46 and/or upper surface of catheter hub; see annotated Figures 2B and 7A below) positioned between the oppositely facing sides; 
a hollow inner needle (hollow needle 16) including a distal end portion at which is located a needlepoint (Figure 2A) to puncture skin of a patient (“a user grasping the insertion tool 10 first guides the distal portion of the needle 16 through the skin at a suitable insertion site and accesses a subcutaneous vessel.” [0055]), the hollow inner needle being removably located in the catheter (“as shown in FIGS. 7A and 7B, during removal of the catheter from within the housing 12 of the insertion tool 10, the catheter slides distally along the needle 16 until the distal needle tip is received into the safety housing 54 and engaged with the needle safety component 56.” [0059]) and possessing a length (Figure 2A); 
a guide wire (guidewire 22) slidably positioned in the inner needle to be slidably movable in a forward direction (“After needle access to the vessel is confirmed, the guidewire advancement assembly 20 is actuated, wherein the slide 28 is advanced by the finger of the user to distally advance the guidewire 22 (FIGS. 3A and 3B), initially disposed within the hollow needle 16.” [0056]), the guide wire possessing a length, the length of the guide wire being longer than the length of the inner needle and longer than the length of the catheter (Figure 4B), the guide wire possessing a distal end portion positioned proximal of the needlepoint during an initial state of the catheter assembly before the needlepoint punctures the skin of the patient (Figure 1B) and configured to project distally beyond the needlepoint after the needlepoint punctures the skin of the patient (“After needle access to the vessel is confirmed, the guidewire advancement assembly 20 is actuated, wherein the slide 28 is advanced by the finger of the user to distally advance the guidewire 22 (FIGS. 3A and 3B)…Distal guidewire advancement continues until the slide 28 has been distally slid its full travel length, resulting in a predetermined length of the guidewire 22 extending past the distal end of the needle 16, as shown in FIGS. 4A and 4B.” [0056-0057]); 
a wire operating member (guidewire advancement assembly 20) which extends in a longitudinal direction (Figure 2A), is displaceable in the forward direction relative to the inner needle and the catheter (Figure 3A-4B; “After needle access to the vessel is confirmed, the guidewire advancement assembly 20 is actuated, wherein the slide 28 is advanced by the finger of the user to distally advance the guidewire 22” [0056]), and is connected to the guide wire (“The guidewire lever 24 includes a lever tab 26 that engages the proximal end of the guidewire 22” [0045]) so that displacement of the wire operating member in the forward direction results in movement of the guide wire in the forward direction (“the guidewire advancement assembly 20 is actuated, wherein the slide 28 is advanced by the finger of the user to distally advance the guidewire 22…Distal guidewire advancement continues until the slide 28 has been distally slid its full travel length, resulting in a predetermined length of the guidewire 22 extending past the distal end of the needle 16,” [0056-0057]), the wire operating member including a user-contacting surface (slide 28) that faces away from the guide wire (Figure 1B) and that is contacted by a user to apply a force to displace the wire operating member in the forward direction (“the slide 28 is advanced by the finger of the user to distally advance the guidewire 22 (FIGS. 3A and 3B)” [0056]);
a main body (housing 12 and catheter advancement assembly 40) detachably connected to the catheter hub (“Note that, as shown in FIGS. 7A and 7B, during removal of the catheter from within the housing 12 of the insertion tool 10, the catheter slides distally along the needle 16 until the distal needle tip is received into the safety housing 54 and engaged with the needle safety component 56. FIG. 8 shows that the insertion tool 10 can then be separated from the catheter 42, leaving the handle 48 still attached to the catheter hub…As shown in FIG. 9, the handle 48 be removed from engagement with the catheter hub 46 via pulling, twisting, etc., so as to disengage the teeth 50C of the handle from the hub.” [0059]) by virtue of portions of the main body (two arms 50 having two teeth 50C) engaging the oppositely facing sides of the catheter hub (“The teeth 50C engage corresponding raised surfaces on the hub 46 so as to removably connect the handle 48 to the catheter 42.” [0050]; shown in Figure 7A), the main body also including an overlying portion (base 48A and/or top housing portion 12A) that overlies the top side of the catheter hub (see Figures 7A wherein base 48A overlies the proximal-most surface of the catheter hub 46; and see Figure 1B wherein top housing portion 12A overlies the upper surface of the catheter hub), the main body also including a finger-engaging projection (finger grabs 50B) configured to be engaged by a finger of the user to advance the main body, the catheter hub and the catheter in the forward direction relative to the guide wire (“The grip surfaces 50A and finger grabs 50B enable the handle to be grasped or contacted by a user in order to selectively advance the catheter 42 in a distal direction during use of the insertion tool 10 to insert the catheter into the body of the patient.” [0050]; “As seen in FIGS. 5A and 5B, once the guidewire 22 has been fully extended within the vessel of the patient (FIGS. 4A and 4B), the catheter advancement assembly 40 is actuated, wherein the handle 48 is distally advanced by the user to cause the catheter tube 44 to slide over distal portions of the needle 16 and guidewire 22 and into the patient's vasculature via the insertion site. FIGS. 6A and 6B show that, as the catheter is advanced via the handle 48, the housing portions 12A and 12B are easily separated so as to enable the catheter hub 46 to exit the distal end of the housing 12 and for the catheter to be inserted into the patient vasculature to a suitable degree.” [0058], wherein it is noted that the claim language as currently presented does not require that the entire structure of the main body is advanced relative to the guide wire); and 
a distal portion of the wire operating member (slide 28) overlaying a portion of the main body (top housing portion 12A) in the initial state of the catheter assembly before the needlepoint punctures the skin of the patient (Figure 1A-1B). 
[AltContent: arrow][AltContent: arrow]

Regarding claim 2, Blanchard discloses the catheter assembly according to Claim 1, wherein the main body includes a plurality of spaced-apart ridges (grip surface 50A), the distal portion of the wire operating member (slide 28) being positioned other than in overlying relation to the plurality of spaced- apart ridges (Figure 1A wherein the slide 28 does not overlap or overlay the grip surfaces 50A).

Regarding claim 3, Blanchard discloses the catheter assembly according to Claim 2, wherein the finger-engaging projection (finger grabs 50B) is positioned at a distal end portion of the main body (Figure 2B, wherein the finger grabs 50B are located in the distal half/distal end of the catheter advancement assembly 40).

Regarding claim 4, Blanchard discloses the catheter assembly according to Claim 2, wherein the finger-engaging projection (finger grabs 50B) is an upstanding finger-engaging projection that projects upwardly away from the catheter (Figure 1A, wherein the finger grabs 50B each project upward and downward relative to the longitudinal axis of the catheter tube 44).

Regarding claim 5, Blanchard discloses the catheter assembly according to Claim 2, wherein the portions of the main body (arms 50 having teeth 50C) each engage a projection located on a respective one of the oppositely facing sides of the catheter hub (“The grip surfaces 50A and finger grabs 50B enable the handle to be grasped or contacted by a user in order to selectively advance the catheter 42 in a distal direction during use of the insertion tool 10 to insert the catheter into the body of the patient. The teeth 50C engage corresponding raised surfaces on the hub 46 so as to removably connect the handle 48 to the catheter 42.” [0050]).

Regarding claim 6, Blanchard discloses the catheter assembly according to Claim 2, wherein the catheter hub includes a distal portion (see annotated Figure 2B below) and a proximal portion (see annotated Figure 2B below), the distal portion of the catheter hub possessing an outer diameter (Figure 2B), the proximal portion of the catheter hub possessing an outer diameter (Figure 2B), the distal portion of the catheter hub being a smaller outer diameter portion of the catheter hub in which the outer diameter of the distal portion of the catheter hub is smaller than the outer diameter of the proximal portion of the catheter hub (Figure 2B), the overlying portion of the main body (top housing portion 12A) overlying the smaller outer diameter portion of the catheter hub (see Figure 1B wherein the top housing portion 12A overlies the entirety of hub 46). 

    PNG
    media_image1.png
    448
    508
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Proximal Portion )][AltContent: textbox (Distal Portion)]

Regarding claim 7, Blanchard discloses the catheter assembly according to Claim 2, wherein the portions of the main body engaging the oppositely facing sides of the catheter hub (arms 50) include connection pieces (teeth 50C) that are spaced apart from one another and that face one another (Figure 2B).

Regarding claim 10, Blanchard discloses a catheter assembly (insertion tool 10) comprising: 
a catheter (catheter 42) possessing a proximal end portion, the catheter possessing a length (Figure 2B); 
a catheter hub (hub 46) fixed to the proximal end portion of the catheter (Figure 2B), the catheter hub including opposite facing sides (sides having “corresponding raise surfaces on hub 46” [0050], see annotated Figures 2B and 7A above) and a top side (proximal-most surface of catheter hub 46 and/or upper surface of catheter hub; see annotated Figures 2B and 7A above) positioned between the oppositely facing sides; 
a hollow inner needle (hollow needle 16) including a distal end portion at which is located a needlepoint (Figure 2A) to puncture skin of a patient (“a user grasping the insertion tool 10 first guides the distal portion of the needle 16 through the skin at a suitable insertion site and accesses a subcutaneous vessel.” [0055]), the hollow inner needle being removably located in the catheter (“as shown in FIGS. 7A and 7B, during removal of the catheter from within the housing 12 of the insertion tool 10, the catheter slides distally along the needle 16 until the distal needle tip is received into the safety housing 54 and engaged with the needle safety component 56.” [0059]) and possessing a length (Figure 2A); 
a guide wire (guidewire 22) slidably positioned in the inner needle to be slidably movable in a forward direction (“After needle access to the vessel is confirmed, the guidewire advancement assembly 20 is actuated, wherein the slide 28 is advanced by the finger of the user to distally advance the guidewire 22 (FIGS. 3A and 3B), initially disposed within the hollow needle 16.” [0056]), the guide wire possessing a length, the length of the guide wire being longer than the length of the inner needle and longer than the length of the catheter (Figure 4B), the guide wire possessing a distal end portion positioned proximal of the needlepoint during an initial state of the catheter assembly before the needlepoint punctures the skin of the patient (Figure 1B) and configured to project distally beyond the needlepoint after the needlepoint punctures the skin of the patient (“After needle access to the vessel is confirmed, the guidewire advancement assembly 20 is actuated, wherein the slide 28 is advanced by the finger of the user to distally advance the guidewire 22 (FIGS. 3A and 3B)…Distal guidewire advancement continues until the slide 28 has been distally slid its full travel length, resulting in a predetermined length of the guidewire 22 extending past the distal end of the needle 16, as shown in FIGS. 4A and 4B.” [0056-0057]); 
a wire operating member (guidewire advancement assembly 20) which extends in a longitudinal direction (Figure 2A), is displaceable in the forward direction relative to the inner needle and the catheter (Figure 3A-4B; “After needle access to the vessel is confirmed, the guidewire advancement assembly 20 is actuated, wherein the slide 28 is advanced by the finger of the user to distally advance the guidewire 22” [0056]), and is connected to the guide wire (“The guidewire lever 24 includes a lever tab 26 that engages the proximal end of the guidewire 22” [0045]) so that displacement of the wire operating member in the forward direction results in movement of the guide wire in the forward direction (“the guidewire advancement assembly 20 is actuated, wherein the slide 28 is advanced by the finger of the user to distally advance the guidewire 22…Distal guidewire advancement continues until the slide 28 has been distally slid its full travel length, resulting in a predetermined length of the guidewire 22 extending past the distal end of the needle 16,” [0056-0057]), the wire operating member including a user-contacting surface (slide 28) that faces away from the guide wire (Figure 1B) and that is contacted by a user to apply a force to displace the wire operating member in the forward direction (“the slide 28 is advanced by the finger of the user to distally advance the guidewire 22 (FIGS. 3A and 3B)” [0056]);
a main body (catheter advancement assembly 40 which includes handle 48) detachably connected to the catheter hub (“As shown in FIG. 9, the handle 48 be removed from engagement with the catheter hub 46 via pulling, twisting, etc., so as to disengage the teeth 50C of the handle from the hub.” [0059]) by virtue of portions of the main body (two arms 50 having two teeth 50C) engaging the oppositely facing sides of the catheter hub (“The teeth 50C engage corresponding raised surfaces on the hub 46 so as to removably connect the handle 48 to the catheter 42.” [0050]; shown in Figure 7A), the main body also including an overlying portion (base 48A and/or top housing portion 12A) that overlies the top side of the catheter hub (see Figures 7A wherein base 48A overlies the proximal-most surface of the catheter hub 46; and see Figure 1B wherein top housing portion 12A overlies the upper surface of the catheter hub), the main body also including a finger-engaging projection (finger grabs 50B) configured to be engaged by a finger of the user to advance the main body, the catheter hub and the catheter in the forward direction relative to the guide wire (“The grip surfaces 50A and finger grabs 50B enable the handle to be grasped or contacted by a user in order to selectively advance the catheter 42 in a distal direction during use of the insertion tool 10 to insert the catheter into the body of the patient.” [0050]; “As seen in FIGS. 5A and 5B, once the guidewire 22 has been fully extended within the vessel of the patient (FIGS. 4A and 4B), the catheter advancement assembly 40 is actuated, wherein the handle 48 is distally advanced by the user to cause the catheter tube 44 to slide over distal portions of the needle 16 and guidewire 22 and into the patient's vasculature via the insertion site. FIGS. 6A and 6B show that, as the catheter is advanced via the handle 48, the housing portions 12A and 12B are easily separated so as to enable the catheter hub 46 to exit the distal end of the housing 12 and for the catheter to be inserted into the patient vasculature to a suitable degree.” [0058], wherein it is noted that the claim language as currently presented does not require that the entire structure of the main body is advanced relative to the guide wire).

Regarding claim 11, Blanchard discloses the catheter assembly according to Claim 10, wherein the finger-engaging projection (finger grabs 50B) is positioned at a distal end of the main body (Figure 2B, wherein the finger grabs 50B are located in the distal half/distal end of the catheter advancement assembly 40).

Regarding claim 12, Blanchard discloses the catheter assembly according to Claim 10, wherein the finger-engaging projection (finger grabs 50B) is an upstanding finger-engaging projection that projects upwardly away from the catheter (Figure 1A, wherein the finger grabs 50B each project upward and downward relative to the longitudinal axis of the catheter tube 44).

Regarding claim 13, Blanchard discloses the catheter assembly according to Claim 10, wherein the portions of the main body (arms 50 having teeth 50C) each engage a projection located on a respective one of the oppositely facing sides of the catheter hub (“The grip surfaces 50A and finger grabs 50B enable the handle to be grasped or contacted by a user in order to selectively advance the catheter 42 in a distal direction during use of the insertion tool 10 to insert the catheter into the body of the patient. The teeth 50C engage corresponding raised surfaces on the hub 46 so as to removably connect the handle 48 to the catheter 42.” [0050]).

Regarding claim 14, Blanchard discloses the catheter assembly according to Claim 10, wherein the catheter hub includes a distal portion (see annotated Figure 2B above) and a proximal portion (see annotated Figure 2B above), the distal portion of the catheter hub possessing an outer diameter (Figure 2B), the proximal portion of the catheter hub possessing an outer diameter (Figure 2B), the distal portion of the catheter hub being a smaller outer diameter portion of the catheter hub in which the outer diameter of the distal portion of the catheter hub is smaller than the outer diameter of the proximal portion of the catheter hub (Figure 2B), the overlying portion of the main body (top housing portion 12A) overlying the smaller outer diameter portion of the catheter hub (see Figure 1B wherein the top housing portion 12A overlies the entirety of hub 46).

Regarding claim 15, Blanchard discloses the catheter assembly according to Claim 10, wherein the portions of the main body engaging the oppositely facing sides of the catheter hub (arms 50) include connection pieces (teeth 50C) that are spaced apart from one another and that face one another (Figure 2B).

Allowable Subject Matter
Claims 8-9 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to anticipate or render obvious the connection pieces are positioned proximal of the finger-engaging projection of the main body as required by claims 8 and 16 or the portions of the main body engaging the oppositely facing sides of the catheter hub are positioned proximal of the finger-engaging projection of the main body as required by claims 9 and 17 in combination with the limitations of the base and intervening claims. The closest prior art of record is Blanchard et al. (US 2011/0282285), as detailed above. Blanchard discloses a main body (housing 12 and catheter advancement assembly 40) having a finger-engaging projection (finger grabs 50B) and portions engaging the oppositely facing sides of the catheter hub (arms 50) include connection pieces (teeth 50C). However, the portions and connection pieces are located distal of the finger-engaging projection, not proximal as claimed. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783